DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites that “the electron donor D is a rigid molecular structure having a carbon atom number less than or equal to 30” which renders the scope of the claims indefinite for the following reasons. Claim 1, from which claim 14 depends, recites specific electron donors D such as substituted or unsubstituted phenyl, substituted or unsubstituted biphenyl, substituted or unsubstituted naphthyl, etc. Thus, claim 1 recites specific electron donors D that have 6, 12, 10, etc., carbon atoms and it is unclear if “rigid molecular structure having a carbon atom number less than or equal to 30” encompasses only the electron donors D recited in claim 1 or if the “rigid molecular structure having a carbon atom number less than or equal to 30” encompasses 

Allowable Subject Matter
Claims 1-13 and 15-18 are allowable over the “closest” prior art Yen et al (US 2020/0235306), Buesing et al (US 2009/0261717) for the following reasons:

Yen et al discloses compounds with the following structure:

    PNG
    media_image1.png
    139
    498
    media_image1.png
    Greyscale
.
However, the reference does not disclose or suggest compounds given by Formula (I) as recited in the present claims.

Buesing et al discloses compounds with the following structure:

    PNG
    media_image2.png
    138
    271
    media_image2.png
    Greyscale

However, the reference does not disclose or suggest compounds given by Formula (I) as recited in the present claims.

Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767